DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (WO 2018168304).
Re claim 21, Xu et al. disclose a cryocooler assembly comprising: a coldhead support structure (38) configured to generate mechanical responses; a housing (26) operably engaged with the coldhead support structure; and an assembly (44) between the coldhead support structure and the housing, the assembly configured to allow movement of the coldhead support structure in relation to the housing and isolate the housing from the mechanical responses of the coldhead support structure.

Re claim 22, Xu et al. disclose wherein the coldhead support structure (26) is mechanically coupled to one or both of a pump or motor (56).  

Re claim 23, Xu et al. disclose wherein the coldhead support structure (26) is mechanically coupled to a compressor (12).

Re claim 24, Xu et al. disclose wherein the housing (26) is configured as a chamber (34, 36) of the cryocooler.

Re claim 25, Xu et al. disclose wherein the coldhead support structure (26) and the housing (31) are slidably engaged.

Re claim 26, Xu et al. disclose wherein the housing (26) is received within the coldhead support structure.

Re claim 27, Xu et al. disclose wherein the assembly comprises an O-ring (44, 32, 50).

Re claim 28, Xu et al. disclose wherein the assembly comprises a pair of radial seal O-rings (44, 32, 50).


Allowable Subject Matter
Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWOctober 21, 2022